                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Christopher Swanson,                                        Civil No. 19-117 (DWF/LIB)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Wilford, Geske & Cook, Attorneys for
the Defendant; Caliber Home Loans, Inc.;
Rubicon Mortgage Advisors, LLC; and
Mortgage Electronic Registration Systems, Inc.,

                    Defendants.

      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Leo I. Brisbois dated January 29, 2019. (Doc. No. 11.)

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Report and Recommendation and is incorporated by reference. Based

upon the Report and Recommendation of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:

                                        ORDER

      1.     Magistrate Judge Leo I. Brisbois’s Report and Recommendation (Doc.

No. [11]) is ADOPTED.

      2.     That Plaintiff’s Motion for “Temporary Restraining Order – Permanent-

Injunction & Demand to Stop Non-Judicial Foreclosure” (Doc. No. [2]) is DENIED.

Dated: February 21, 2019          s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge
